Citation Nr: 0804524	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
PTSD and granted service connection and assigned a 40 percent 
rating for diabetes mellitus, type II.

The veteran filed a timely notice of disagreement with 
respect to the denial of service connection for PTSD as well 
as the 40 percent rating for his diabetes.  However, after 
the RO issued a statement of the case in January 2005, the 
veteran filed a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in September 2005, in which he limited his appeal to 
service connection for PTSD, only.  Therefore, the increased-
rating claim for diabetes is not in appellate status.  See 
38 C.F.R. § 20.200 (2007). 

It appears that the veteran has also raised the claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  Indeed, an October 2005 VA examination 
report includes a diagnosis of "[A]djustment disorder with 
symptoms of post traumatic stress disorder and depression 
party due to Vietnam stressors []."  The Board notes that a 
claim for service connection for adjustment disorder and/or 
depression is not the same as a claim for service connection 
for PTSD.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(holding that a newly diagnosed disorder, even if medically 
related to a previously diagnosed disorder, is not the same 
claim for jurisdictional purposes when it has not been 
previously considered).  As the claim for service connection 
for a psychiatric disorder other than PTSD has not been 
developed for appellate review, the Board refers it back to 
the RO for appropriate development and consideration. 

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
that hearing has been associated with the claims file.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed PTSD as a result of 
various stressors he experienced while serving in Vietnam.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate his claim. 

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007).

The record shows that the veteran has been diagnosed with 
PTSD.  In this regard, an April 2005 treatment record from 
the Vet Center lists a diagnosis of PTSD, chronic, delayed, 
mild.  However, no competent evidence shows that he ever 
engaged in combat with an enemy force.  Under these 
circumstances the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's statements as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); 
see also West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, it is unclear whether the diagnosis of PTSD was 
based on a verified stressor.  The veteran's primary stressor 
is an alleged incident in which his company was involved in a 
friendly fire incident which resulted in numerous 
causalities.  At his hearing and in written statements, the 
veteran explained that he was stationed near Chu Chi when his 
company began firing on Charlie Company for over an hour.  He 
testified that this incident occurred approximately four 
months after he had arrived in Vietnam in April 1966, thereby 
placing the approximate date of the incident as August 1966.  
The veteran also testified that Chu Chi had come under 
numerous rocket and mortar attacks, and that he was present 
for about five or six of these attacks.  However, he has not 
provided any specific dates, as required in order to conduct 
a meaningful search.

Based on the foregoing, the RO should attempt to 
independently verify the occurrence of the claimed stressors 
through United States Army and Joint Services Records 
Research Center (JSRRC).  See 38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2005); 38 C.F.R. § 3.159(c) (2007).  In doing so, the 
RO is reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The records need only imply the veteran's 
participation (e.g., to not controvert the veteran's 
assertion that he was present when the events the records 
establish that his unit experienced occurred).  Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Although the veteran has been diagnosed with PTSD 
based on his alleged stressors, a VA examiner in October 2005 
disagreed and determined that the veteran does not have PTSD.  
Therefore, if an alleged stressor is verified, the veteran 
should be afforded a VA psychiatric examination to determine 
whether he has PTSD, and if so, whether it is related to a 
verified stressor in service.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2).

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should provide the veteran 
another opportunity to submit a 
comprehensive statement containing as 
much detail as possible regarding his 
alleged in-service stressors, 
particularly the rocket and mortar 
attacks in which he was present at Chu 
Chi.  He should be asked to provide 
specific details, such as the dates, 
locations, detailed descriptions of 
events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  The veteran is 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible.

2.  The RO should undertake necessary 
action to attempt to verify the 
occurrence of the veteran's alleged in-
service stressor(s), including the 
alleged friendly fire incident in August 
1966 and any rocket and/or mortar attacks 
at Chu Chi.  The RO should forward to the 
JSRRC entity all supporting evidence (to 
include any probative evidence submitted 
by the veteran).  If JSRRC's research of 
available records for corroborating 
evidence leads to negative results, the 
RO should notify the veteran and his 
representative, and afford them the 
opportunity to respond.  The RO should 
also follow up on any additional action 
suggested by JSRRC.

3.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should prepare a report 
detailing the occurrence of any specific 
in-service stressors deemed established 
by the record.  This report is then to be 
added to the veteran's claims file.  If 
the occurrence of no claimed in-service 
stressor(s) is/are verified, then the RO 
should so state in its report.

4.  If, and only if, a stressor has been 
confirmed, the veteran should be afforded 
a VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence, must be provided to the 
examiner for review.  The examiner must 
determine whether the veteran has PTSD 
and, if so, whether any in-service 
stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  
The examiner should be instructed that 
only the verified events listed by the RO 
may be considered as stressors.  The 
examiner should utilize the fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should 
indicated whether it is at least as 
likely as not (50 percent probability or 
greater) that the psychiatric disorder is 
related to service, to include any 
stressor which has been verified.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



